department of the treasury internal_revenue_service washington d c number release date uil no date memorandum for district_director indiana district attn chief examination_division from chief cc dom fi p subject legend withdrawal of form_3115 application_for change in accounting_method cam-108900-98 taxpayer this is to notify you in accordance with a of revproc_2000_1 2000_1_irb_4 that taxpayer has withdrawn its application_for a change in accounting_method any legal analysis and conclusions contained herein are not binding upon examination or appeals this document is not to be cited as precedent in its form_3115 taxpayer requested effective for the tax_year ended date permission to change its method_of_accounting for premiums received prior to a contract’s effective date advance premiums taxpayer has informed us that as a result of td 2000_4_irb_365 promulgating final regulations under sec_832 of the internal_revenue_code it has decided to withdraw its application_for a change in accounting_method td provides an automatic change_of method procedure for advance premiums for the taxable_year ending date taxpayer has represented that its method_of_accounting for determining premiums was not an issue under consideration within the meaning of section dollar_figure of revproc_99_49 as of date under this representation if taxpayer changes its accounting_method for advance premiums as provided in sec_1 a ii of the income_tax regulations the service will not except as provided in section dollar_figure of revproc_99_49 1999_52_irb_725 or in the appendix of revproc_99_49 require taxpayer to change its method_of_accounting for this item for a taxable_year prior to the year_of_change cam-108900-98 please direct your questions concerning this matter to branch s mark s smith cc
